UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERNARD MIDDLETON, a/k/a Cass,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:92-cr-00348-CMH-3)


Submitted:    February 19, 2009             Decided:   March 11, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Middleton, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bernard Middleton appeals the district court’s order

denying   his   motion   for   reduction   of    sentence,   18    U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Middleton, No. 1:92-cr-

00348-CMH-3 (E.D. Va. Dec. 9, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   2